NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager International Growth Fund NVIT Multi-Manager International Value Fund NVIT Multi-Manager Large Cap Growth Fund NVIT Multi-Manager Large Cap Value Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Multi-Manager Mid Cap Value Fund NVIT Multi-Manager Small Cap Growth Fund NVIT Multi-Manager Small Cap Value Fund NVIT Multi-Manager Small Company Fund Supplement dated September 15, 2015 to the Prospectus dated April 30, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. NVIT Multi-Manager Large Cap Growth Fund Effective immediately the Prospectus is amended as follows: 1. The information under the section entitled “Portfolio Managers” on page 12 of the Prospectus is deleted and replaced with the following: Portfolio Managers Title Length of Service with Fund MFS Matthew W. Krummell Investment Officer and Lead Portfolio Manager Since 2012 James C. Fallon Investment Officer and Portfolio Manager Since 2015 Jonathan W. Sage Investment Officer and Portfolio Manager Since 2015 John E. Stocks Investment Officer and Portfolio Manager Since 2015 Pyramis Christopher Galizio, CFA Portfolio Manager Since 2012 Stephen Balter, CFA Portfolio Manager Since 2012 Winslow Capital Justin H. Kelly, CFA Chief Investment Officer Since 2010 Clark J. Winslow Chief Executive Officer Since 2010 Patrick M. Burton, CFA Managing Director Since 2013 2. The paragraph under the section “Portfolio Management,” within the subheading “MFS” on page 57 of the Prospectus, is deleted and replaced with the following: The MFS portion of the Fund is managed by Matthew W. Krummell (Lead Portfolio Manager), James C. Fallon, Jonathan W. Sage, and John E. Stocks. Mr. Krummell serves as a Portfolio Manager and Investment Officer at MFS, and has been employed in the investment area of MFS since 2001. Mr. Fallon serves as a Portfolio Manager and an Investment Officer at MFS, and has been employed in the investment area of MFS since 1999. Mr. Sage serves as a Portfolio Manager and an Investment Officer at MFS, and has been employed in the investment area of MFS since 2000. Mr. Stocks serves as a Portfolio Manager and an Investment Officer at MFS, and has been employed in the investment area of MFS since 2001. NVIT Multi-Manager Large Cap Value Fund Effective immediately the Prospectus is amended as follows: 1. The information under the section entitled “Portfolio Managers” on page 15 of the Prospectus is deleted and replaced with the following: Portfolio Managers Title Length of Service with Fund MFS Jonathan W. Sage Investment Officer and Lead Portfolio Manager Since 2012 James C. Fallon Investment Officer and Portfolio Manager Since 2015 Matthew W. Krummell Investment Officer and Portfolio Manager Since 2015 John E. Stocks Investment Officer and Portfolio Manager Since 2015 Wellington Management David W. Palmer, CFA Senior Managing Director and Equity Portfolio Manager Since 2008 The Boston Company Brian Ferguson Senior Managing Director and Senior Portfolio Manager Since 2010 John Bailer, CFA Managing Director and Associate Portfolio Manager Since 2010 2. The paragraph under the section “Portfolio Management,” within the subheading “MFS” on page 58 of the Prospectus, is deleted and replaced with the following: The MFS portion of the Fund is managed by Jonathan W. Sage (Lead Portfolio Manager), James C. Fallon, Matthew W. Krummell, and John E. Stocks. Mr. Sage serves as a Portfolio Manager and an Investment Officer at MFS, and has been employed in the investment area of MFS since 2000. Mr. Fallon serves as a Portfolio Manager and an Investment Officer at MFS, and has been employed in the investment area of MFS since 1999. Mr. Krummell serves as a Portfolio Manager and Investment Officer at MFS, and has been employed in the investment area of MFS since 2001. Mr. Stocks serves as a Portfolio Manager and an Investment Officer at MFS, and has been employed in the investment area of MFS since 2001. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
